Citation Nr: 1804579	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  17-63 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his service-connected hearing loss prevents him from securing or following any substantially gainful occupation.  See January 2014 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The Board notes that the Veteran is in receipt of an 80 percent combined disability rating that is based solely on his service-connected hearing loss and tinnitus.  In his claim for benefits, the Veteran reported working for nearly 17 years at a laminating company in "admin."  He stated that he was "president" in 1998 during his highest one-year earning period.  He also reported completing three years of college, and stated that the company he worked for went out of business.  

However, it does not appear from the record that the Veteran has provided a complete work history in support of his claim.  For instance, in correspondence submitted in September 2015, the Veteran stated that he was unemployable in the medical and legal fields in any position that would require him to communicate with customers or any other person via telecommunications.  He also stated that he was unemployable to work in manufacturing because his hearing impairment would pose a serious safety risk to himself and others, adding that his hearing loss "places extreme limitations  on the kind of job for which I would be considered, the likes of which may include accounting clerk, personnel clerk, customer service clerk, legal assistant or other administrative clerical jobs that require little or no communications with other persons."  However, the Veteran does not elaborate on what, if any, work experience he has in these various fields.  On remand, the Veteran should be asked to provide a more thorough educational and work history.

In June 2013, the Veteran underwent a VA contract examination to evaluate the severity of his hearing loss.  An examiner found that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work.  The examiner noted the Veteran's reports of having great difficulty studying and performing occupational tasks as a result of his hearing loss, and he had difficulty hearing lectures in college even when seated at the front of the class.

In June 2014, the Veteran underwent a second VA examination to evaluate his hearing loss.  A VA examiner stated that the Veteran had been unemployed since 2003, after the company he worked for went out of business.  The examiner noted that the Veteran presented with fair word recognition abilities and he was "an amplification candidate."  The examiner concluded that the Veteran's hearing loss did not prevent him from obtaining or sustaining gainful employment.

In his September 2015 correspondence, the Veteran stated that his hearing aids do not help with improving clarity or preventing sound distortion, adding that he complained of distortion during his hearing tests.  The Veteran also stated that his hearing has continued to decline and sounds are becoming more "distorted."  As the Veteran has provided credible statements asserting to worsening symptoms of his hearing loss, he should be afforded a new VA examination to assess the current severity of his disability.  The examiner should report all symptomatology exhibited by the Veteran's hearing loss and tinnitus and comment on the extent of any functional impairment caused solely by the Veteran's disabilities that would impact his ability to obtain or maintain substantially gainful employment.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding treatment records regarding the Veteran dated since September 2017.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Contact the Veteran and request that he submit an updated VA Form 21-8940, with a detailed educational and employment history that includes all employment dated prior to November 1987.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected hearing loss and tinnitus.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by his disability.  In particular, the examiner should comment on the extent of any functional impairment caused solely by the Veteran's disabilities that would impact his ability to obtain or maintain substantially gainful employment.  The examiner should specifically comment on the Veteran's statements concerning the effect of his hearing loss on his ability to maintain substantially gainful employment, particularly his assertions that his hearing aids do not help improve his ability to clearly interpret what is being said to him.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  After conducting any other development deemed necessary, readjudicate the Veteran's TDIU claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

